Per curiam.
John F. Geraghty, Jr., seeks reinstatement to the practice of law in this State. The State Bar agrees that Geraghty has met the preconditions for reinstatement set forth in this Court’s order suspending him. In the Matter of John F. Geraghty, Jr., 266 Ga. 291 (466 SE2d 858) (1996). In that case, Geraghty violated Standard 65 of Bar Rule 4-102 (d) by agreeing to represent clients during a period in which he was suspended from practice. Geraghty filed a Petition for Voluntary Discipline and this Court imposed a suspension to run concurrently with two prior suspensions. It also set forth conditions on reinstatement, and for the period following reinstatement.
We agree that Geraghty has met the conditions for reinstatement set forth in this Court’s order. He has obtained certification from the Committee on Lawyer Impairment that he is fit to resume the practice of law. In addition, he has tendered payment to the former clients to whom he is indebted, and has obtained the consent to his reinstatement from the Office of General Counsel. Accordingly, it is hereby ordered that Geraghty be reinstated to the practice of law in this State. He is, however, subject to the condition set forth by this Court that, within six months of reinstatement, he is required to initiate contact with the Law Practice Management Program of the State Bar, to pay for and complete a fall assessment, and to waive confidentiality in that assessment so that the staff of that Program may certify to the Office of General Counsel that Geraghty has com*70pleted and paid for the assessment. As provided in this Court’s last order, if the foregoing assessment is not completed and paid for within six months of Geraghty’s reinstatement, and on the court’s receiving such notice, Geraghty is subject to immediate disbarment.
Decided June 2, 1997.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.

Reinstated.


All the Justices concur.